389 F.2d 387
Mahala Ashley DICKERSON, Appellant,v.Richard GANTZ, James Delaney, Jr., George Hayes, Robert Erwin, and David Thorsness, Appellees.
No. 21302.
United States Court of Appeals Ninth Circuit.
February 7, 1968.
Rehearing Denied March 26, 1968.

Appeal from the United States District Court for the District of Alaska; Raymond E. Plummer, Judge.
M. Ashley Dickerson (argued), Anchorage, Alaska, in pro. per.
W. C. Arnold (argued), Anchorage, Alaska, for appellee.
Before CHAMBERS, JERTBERG and KOELSCH, Circuit Judges.
PER CURIAM:


1
Appellant is an Anchorage lawyer. At one time state grievance proceedings were pending against her. They have been dismissed by stipulation. She has a certificate of good standing now. And, the old proceedings are dead.


2
Yet, she still pursues a district attorney and members of the state bar committee on various theories for their fruitless efforts. On motion, her complaint was dismissed and she appeals.


3
We have reviewed the record and find no ruling of the district court clearly erroneous.


4
Affirmed.